Citation Nr: 0002204	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-32 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim concerning service connection for skin 
symptoms as a chronic disability resulting from an 
undiagnosed illness.

2.  Entitlement to service connection for leishmaniasis.  

3.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

4.  Entitlement to service connection for headaches as a 
chronic disability resulting from an undiagnosed illness, to 
include the issue of whether a substantive appeal was timely 
filed.

5.  Whether new and material evidence has been submitted to 
reopen a claim concerning service connection for joint pain 
as a chronic disability resulting from an undiagnosed 
illness, to include the issue of whether a substantive appeal 
was timely filed.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1990 
to May 1992, and he received, in part, the Kuwait Liberation 
Medal.  

By February 1994 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, 
denied service connection for a skin symptoms and joint pain 
as chronic disabilities resulting from an undiagnosed 
illness.  The veteran was notified of these adverse 
determinations but did not appeal.

By a November 1995 rating decision, the RO in Philadelphia, 
Pennsylvania, denied service connection for skin symptoms, 
joint pain, fatigue, and headaches, all as chronic 
disabilities resulting from an undiagnosed illness.  By the 
same rating decision, the RO also denied entitlement to 
service connection for leishmaniasis. 

The veteran testified, with a female companion, before a 
local hearing officer in May 1996.  At the local hearing, the 
veteran appeared to raise a claim concerning service 
connection for chest pain as a chronic disability resulting 
from an undiagnosed illness.  Since this matter has not been 
developed or certified for appeal, and inasmuch as it is not 
inextricably intertwined with the issues now before the Board 
of Veterans' Appeals (Board) on appeal, it is referred to the 
RO for initial consideration.

The veteran's claims concerning service connection for skin 
symptoms and fatigue, as chronic disabilities resulting from 
an undiagnosed illness, and for leishmaniasis, are discussed 
in the decision section.  The claims concerning service 
connection for headaches as a chronic disability resulting 
from an undiagnosed illness, to include the issue of whether 
a substantive appeal was timely filed, and whether new and 
material evidence has been submitted to reopen a claim 
concerning service connection for joint pain as a chronic 
disability resulting from an undiagnosed illness, to include 
the issue of whether a substantive appeal was timely filed, 
are discussed in the Remand section below.

By rating action dated in January 1997, the RO granted 
eligibility for dental treatment for tooth number 9.  
Accordingly, this issue will not be discussed in this 
decision.


FINDINGS OF FACT

1.  Service connection for skin symptoms as a chronic 
disability resulting from an undiagnosed illness was last 
denied by decision of the RO in February 1994; the additional 
evidence reviewed in connection with this claim to reopen is 
more than merely cumulative and is so significant that it 
must be considered in order to decide the merits of the 
claim.

2.  The veteran has submitted some evidence that he currently 
has skin symptoms as a chronic disability which is related to 
an undiagnosed illness; the claim is plausible. 

3.  The veteran's allegation that his leishmaniasis is 
related to service is not supported by any medical evidence 
that would render the claim plausible.

4.  The veteran has submitted some evidence that he currently 
has fatigue as a chronic disability which is related to an 
undiagnosed illness; the claim is plausible.


CONCLUSIONS OF LAW

1.  The February 1994 rating decision denying service 
connection for skin symptoms as a chronic disability 
resulting from an undiagnosed illness is final.  38 U.S.C.A. 
§ 7105 (c) (West 1991); 38 C.F.R. § 20.302 (1999). 

2.  Evidence submitted since the February 1994 rating 
decision is new and material and the veteran's claim 
concerning service connection for skin symptoms as a chronic 
disability resulting from an undiagnosed illness is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for skin symptoms as a 
chronic disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  
  
4.  The veteran has not submitted evidence of a well-grounded 
claim concerning service connection for leishmaniasis.  38 
U.S.C.A. § 5107 (West 1991).

5.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for fatigue as a chronic 
disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that 
prior to his entrance examination in May 1989, the veteran 
denied any history of skin diseases.  Upon examination, the 
veteran's skin was normal, although scars on the veteran's 
left finger, left arm, and right leg were noted.

The veteran was examined for separation purposes in April 
1992.  Prior to the examination, the veteran denied any 
history of skin diseases.  Upon examination, the veteran's 
skin was normal.

In June 1992, additional service medical records were 
associated with the claims file.  These records do not 
reflect any additional complaints of or treatment for any 
skin symptoms or symptoms of fatigue. 

The veteran underwent a VA joints examination in December 
1992.  He complained only of chronic pain and instability in 
his right knee. 

In a June 1993 written statement, the veteran sought service 
connection for, in pertinent part, "spots" all over his 
body which had not been diagnosed (but which he felt were the 
result of his tour in Saudi Arabia).

In September 1993, medical records from the Harrisburg 
Hospital in Harrisburg, Pennsylvania, were associated with 
the claims file.  These records reflect treatment of the 
veteran in June 1993 for conditions unrelated to his claims 
for service connection. 

In September 1993, the veteran underwent a skin examination 
for VA purposes.  The veteran reported that he had had no 
basic skin problems while on active duty, except for a 
lymphangitis in June 1991 while at Fort Riley, Kansas.  An 
infection of the right thumb, ascending the forearm to the 
axilla, was "quieted down" without sequelae on antibiotic 
medicines over a 10 to 14 day period.  The veteran was 
discharged in May 1992.  He started to go to vocational 
school and only became employed in July 1993 as a forklift 
operator.  Around mid-June 1993, at home, he first noted some 
"tiny welts," vesicopapules, sparsely scattered over the 
forearms, anterior aspects of the cheeks, upper interscapular 
area, anterior chest wall, front of legs, and a few on the 
facial area.  These were mostly 3+ mm. in size, but a few 
reached 6+ mm. in size.  There was no associated itching or 
burning.  The vesicles contained a clear, "yellowish" 
fluid.  They spontaneously resolved over a two to three week 
period, leaving no scarring (with the possible exception of a 
faint macular scar of outer aspect of the left orbit).  At 
the Harrisburg Hospital and at the Camp Hill VA outpatient 
clinic, he was told "it was not chicken pox."  He was told 
the same at the Camp Hill VA Outpatient two days later.  No 
treatment was recommended.  The veteran stated that he had 
had childhood chicken pox, and had also received an 
immunizing shot against chicken pox upon entering service.  

Starting at about the same time as his skin symptom outbreak, 
the veteran also complained of other symptoms, including low 
back pain.  "Blood work" done in July 1993 was reportedly 
normal.  In September 1993, the veteran noted a diffuse, red, 
slightly scaly rash over his forearms and anterior abdomen, 
considered clinically a contact allergy.  The process abated, 
with slight residual patchy dermatitis still noted over a 
three week period.  Over his back and shoulders, the veteran 
had a number of scattered acneiform-like lesions which had 
"been there all along" and seemed unrelated to the rash.   

Following the examination, the examiner concluded that the 
veteran had dermatitis, seemingly of two differing 
etiologies, neither of which was determinable at that time.  
The examiner indicated that he could not conclude these 
symptoms were related to the veteran's Army service except by 
their closeness to the date of discharge.  The examiner 
further recommended that if and when further trouble arose, 
the veteran should be given the benefit of any doubt for the 
pursuit of further studies and evaluation.   

The veteran also underwent a joints examination for VA 
purposes in September 1993.  He did not make any specific 
complaints concerning his skin or any symptoms of fatigue. 

In October 1993, the veteran underwent a general examination 
for VA purposes.  The veteran reported that he had been in 
the Gulf War from January 1991 to July 1991 and that he had 
been asymptomatic during this period.  The veteran reported, 
in pertinent part, a brief period of rash and fever for three 
to four weeks in 1993, although he did not have these 
symptoms at present.  Upon examination, the veteran's skin 
did not have any symptoms, although the veteran did describe 
his rash as being a red, erythematous, non-itchy, "prickly 
heat" over the abdomen and upper arms, apparently beginning 
in September 1993.  Following the examination, the veteran 
was diagnosed as having, in pertinent part, a history of 
rash.

By a February 1994 rating decision, the RO, in pertinent 
part, denied service connection for a skin condition 
secondary to exposure to environmental hazards while serving 
in Southwest Asia.  The basis of this denial was that there 
was no evidence of skin condition related to exposure to 
environmental hazards. 

The veteran was provided notice of this rating decision in an 
February 1994 letter, but he did not initiate a timely 
appeal.  Accordingly, the February 1994 rating decision 
denying service connection for skin symptoms as a chronic 
disability resulting from an undiagnosed illness became 
final.  38 U.S.C.A. § 7105(c) (West 1991).  

In February 1994, the veteran filed a written statement 
seeking service connection for, in pertinent part, "desert 
storm syndrome."

Subsequently in February 1994, the veteran submitted a 
written statement, referencing the February 1994 rating 
decision.  He indicated, in part, that the condition of 
chronic fatigue (to include chronic fatigue syndrome) had not 
been addressed and he requested a statement of the case. 
 
In March 1994, the veteran filed a written statement in which 
he sought service connection for leishmaniasis.  

The veteran attached to his statement a private clinical 
laboratory report dated in January 1994, which indicates that 
he had tested positive for leishmaniasis.  The veteran also 
attached two medical journal articles which discussed 
leishmaniasis and referenced cases in which U.S. military 
personnel acquired leishmaniasis during Operation Desert 
Storm.  One article was entitled "Leishmaniasis in 
Americans," and was published in "Infectious Disease 
Alert" in January 1994.  The other article was entitled 
"Infectious Diseases Associated with Operation Desert 
Storm," and was published in the "Clinical Microbiology 
Newsletter" in November 1993. 

In April 1995, a large number of VA medical records were 
associated with the claims file.  These records reflect that 
the veteran underwent a Gulf War Registry examination in July 
1993.  Prior to the examination, he reported that he had 
served in the Gulf War from January 1991 to July 1991.  He 
indicated that he had been possibly exposed to heavy smoke 
from oil well fires for about one month.  The veteran was 
also concerned about immunization pills he took, as well as 
his exposure to diesel fuel.  The veteran reported that he 
would awaken and feel tired and worn out, and would get 
spells of being completely worn out.  Examination revealed 
normal skin, although the veteran was diagnosed as having, in 
part, history of exanthem, exact etiology not clear.  On 
another record dated in July 1993 and apparently completed in 
conjunction with the veteran's Gulf War examination, it was 
noted that his primary complaint was easy fatigability and 
decreased physical tolerance.  It was also noted that the 
veteran's resolving exanthem of unknown etiology had resolved 
with treatment. 

These records also reflect that the veteran sought outpatient 
treatment for, in part, easy fatigability in November 1993.  
In January 1994, the veteran was hospitalized at the VA 
Medical Center (VAMC) in Washington, D.C., in January 1994.  
It was noted that the veteran presented for work up of a 
seven month history of subacute progression of, in part, 
fatigue.  The veteran noted that this was worse in the 
morning with cold. 

Upon examination, the veteran was thin and in no acute 
distress.  Skin was normal turgor.  Head and neck were 
normocephalic and atraumatic.  There was poor detention but 
no lesions.  Extremities showed no clubbing, cyanosis, or 
edema.  The veteran complained of point tenderness in the T8 
- T9 region.  There was no abnormal curvature of the back.  
Neurologically, the veteran was alert and oriented to person, 
place, and time.  Strength was 5/5 in all groups.  There was 
normal tone and bulk.  There was no drift.  Sensation was 
intact to pinprick, light touch, vibration, and position.  
There was a slight feeling of subjective numbness in the 
lower extremities in the medial malleolar region.  Reflexes 
were 1+ symmetric and bilateral in the upper extremities, 2+ 
at the knees, 1+ at the ankles.  Coordination was intact to 
rapid alternating movements finger-to-nose and heel-to-shin.  
Station and gait as well as tandem gait were within normal 
limits.  

The veteran was admitted with the diagnosis of chronic 
fatigue syndrome.  He underwent numerous tests including EMG, 
which was normal, and electronystagmogram, which was also 
within normal limits.  He had an EKG, which showed sinus 
bradycardia.  He underwent colonoscopy with colonic biopsies 
which showed chronic inflammation throughout.  A bone scan 
was negative, a MRI of the brain was normal, and an upper GI 
with small bowel follow-through was normal, as was a chest X-
ray.  The veteran underwent numerous blood tests including 
CBC which was normal, a full chemistry, and a serum 
electrolyte screen which was normal with the exception of 
mildly elevated serum glucose.  He had numerous serologies 
drawn.  Q fever, Brucellosis, and sandfly fever were 
negative.  Leishmaniasis donovani, braziliensis, mexicana, 
and tropicalis were all low titer positive.  There were no 
malarial forms seen on blood smear.  Serum protein and urine 
protein electrophoresis were within normal limits.  RPR was 
nonreactive.  Erythrocyte sedimentation rate was 2.  The 
veteran also underwent a lumbar puncture which was 
essentially within normal limits.  Upon discharge following 
over two weeks of hospitalization, the diagnoses included 
chronic fatigue syndrome.

A dermatology consultation conducted during the veteran's 
hospitalization in January 1994 noted that he had minimal 
acne vulgaris on the chest and face (the veteran reported 
that he had a rash which had almost cleared up).  The 
assessment was no acute dermatitis.  

The veteran again sought outpatient treatment for, in part, 
fatigue for January 1994 through March 1994.  Additionally in 
March 1994, it was noted that the veteran had tested positive 
for leishmaniasis; specifically that his titers were positive 
between 1:16 and 1:20.  The veteran also sought outpatient 
treatment for a rash on his abdomen in April 1994.  

These records reflect that in April 1994, a consultation 
examination was requested to confirm whether the veteran had 
leishmaniasis.  In May 1994, the veteran was examined by a VA 
physician who noted that he presented with a variety of 
complaints including  chronic fatigue.  Examination revealed 
a few acneform lesions on the chest.  The physician assessed 
the veteran as having "no clinical evidence of 
leishmaniasis."  

These records also reflect that additionally in May 1994, the 
veteran underwent a systemic conditions examination for VA 
purposes.  It was noted that the veteran had been discharged 
from a VAMC with a diagnosis of, in part, chronic fatigue.  
Most of his complaints were related to easy fatigability and 
an inability to do anything.  He was fine whenever he was not 
doing anything.  Upon examination, the veteran appeared alert 
and oriented and in no acute distress.  A rash was noted on 
his extremities and his stomach.  The veteran was diagnosed, 
in pertinent part, as having "Persian Gulf Syndrome," and 
chronic fatigue.  The veteran continued to seek outpatient 
treatment for fatigue and feeling "like I've been run over 
by a truck" between May 1994 and December 1994.  

A biopsy of the veteran's skin lesions was set for March 
1995, but immediately prior to this procedure, the veteran's 
spouse called and reported that his lesions had disappeared.  
There was nothing left to biopsy.  
 
In May 1995, the veteran underwent a general medical 
examination for VA purposes.  He reported that he was 
currently unemployed.  The veteran also reported, in 
pertinent part, that since his departure from the Gulf in 
July 1991, he had experienced chronic fatigue.  The veteran 
reported that he had been diagnosed as having leishmaniasis 
at the Washington VAMC by serum titre only.  There was no 
liver biopsy or bone marrow done at that time.  He was seen 
by the infectious disease specialist at Hershey Medical 
Center and clinically was told that there was no evidence of 
clinical leishmaniasis.  Nevertheless, according to the VA 
examiner, the veteran continued to be symptomatic on review 
of most of his organ systems.  

At present, the veteran complained of, in pertinent part, 
joint pain particularly in his elbows, hips, back, hands, and 
right knee with morning stiffness.  He also complained of 
diffuse acne and comedones on his upper body and arms.  
Examination of the skin revealed some acne lesions on the 
back, but otherwise it was unremarkable.  Although the 
veteran complained of multiple aches and pains, the 
examination was normal.  The veteran was diagnosed as having, 
in pertinent part, leishmaniasis based on antibody titer 
only, and chronic fatigue syndrome.   

The veteran also underwent a skin examination for VA purposes 
in May 1995.  It was noted that at the time of induction, the 
veteran had teen-age "zits" of the facial area.  This 
facial acne began to abate after induction.  About March 
1992, he experienced a lymphangitis and adenitis of the right 
hand and arm, starting with an infected nailbed of the right 
thumb.  The process promptly responded to appropriate oral 
antibiotic therapy in a week's time.  In June 1993, the 
veteran was treated in the emergency room of Harrisburg 
Hospital for fever, sweats, and chills, and an outbreak of 
lesions scattered over the face, chest, and arms at that were 
said to resemble chicken pox.  The onset was in a 12 to 24 
hour period.  The veteran recalled having had chicken pox in 
childhood.  The diagnosis was not clear to the physicians who 
treated him.  This was his only "attack," but the veteran 
said that he had continued to have an acneform-like skin 
reaction over his shoulders and back.  

In March 1995, the veteran had an outbreak of seeming 
"poison ivy," which was limited to less than a week after a 
"shot of cortisone" from his family physician.  The veteran 
reminded the examiner of his almost complete loss of appetite 
in the Gulf War, when he dropped to about 135 lbs. from about 
168 lbs.   Examination of the skin, hair, and mucous 
membranes revealed no significant findings, except a 
suggestion of occasional acneform lesions over the back of 
the shoulders.  

The veteran also underwent a systemic conditions examination 
for VA purposes in May 1995.  It was noted that the veteran 
had been diagnosed as having leishmaniasis based on an 
antibody titre, and that he had continued to have chronic 
fatigue since he was in the Gulf, as well as polyarthralgias 
in most joints.  Examination of the veteran was basically 
unremarkable except for the acne lesions on his back.  He was 
diagnosed as having polyarthralgias and diagnosis of 
leishmaniasis based only on antibody titre.  The examiner 
noted that there was no bone marrow or liver biopsy to 
substantiate this. 

In June 1995, service personnel records were associated with 
the claims file.  These records reflect, in pertinent part, 
that the veteran served in Saudi Arabia from January 10, 
1991, to July 6, 1991.   

In October 1995, a large number of medical records were 
associated with the claims file, some of which are 
duplicative of those summarized above.  These records 
reflect, in pertinent part, that in September 1994, the 
veteran sought outpatient treatment after making "multiple 
somatic complaints."  The examination was entirely normal.  
There were no motor weaknesses or local skin changes.  The 
veteran advised that his symptoms were probably non-cardiac 
in origin and was probably musculoskeletal versus 
somatization of mental and psychiatric problems.  In December 
1994, the veteran sought treatment for extreme fatigue and 
skin rashes.  Following an examination, the veteran was noted 
to have increased fatigue.  These records also reflect that 
the veteran sought VA outpatient treatment in January 1995, 
during which comedones of the skin were noted.  The 
impressions included "Gulf - intestinal - skin - CNS Illness 
(?Leish)."  

By a November 1995 rating decision, the RO, in pertinent 
part, denied service connection for skin symptoms as a 
chronic disability resulting from an undiagnosed illness 
undiagnosed, for leishmaniasis, and for fatigue as a chronic 
disability resulting from an undiagnosed illness. 

In December 1995, the veteran filed a written statement, in 
which he argued that even if his skin condition existed prior 
to service, it was aggravated by service.  The veteran did 
not have the proper facilities to bathe daily and take care 
of his skin condition.  As for leishmaniasis, the veteran 
stated that this condition "comes and goes," and suggested 
that the titer reading of 1.16 was sufficient evidence of 
this diagnosis.  The veteran also asserted that due to his 
fatigue, the veteran was also unable to hold a steady job. 

The veteran testified with a female companion at a May 1996 
local hearing.  He stated that he had been experiencing 
symptoms of leishmaniasis for approximately four and a half 
years.  He started getting diarrhea and constipation.  He 
eventually was treated for this condition in Washington, 
although the veteran was uncertain whether he had actually 
been diagnosed as having leishmaniasis.  He was told by his 
current physician that he had tested positive for this 
condition. 

The veteran's rash condition also began in June 1992.  It 
looked like chicken pox but he was not aware of any clinical 
diagnosis.  He had been told at Harrisburg Hospital that it 
was not acne, but rather an "unknown explainable rash."  
The skin symptoms had remained and the veteran testified 
about them during the hearing.  

Concerning his fatigue, the veteran stated that it started in 
July 1992, two weeks after his rash had begun.  During July 
4th celebrations, he noticed that people were able to walk 
faster than himself.  The symptoms continued and the veteran 
was also taking medication for this.  The veteran's female 
companion asserted that a VA physician had stated that the 
veteran's fatigue was related to the Persian Gulf, possibly 
something to do with the sand there.  She described the 
veteran's current symptoms of fatigue in detail.  The veteran 
testified that he first began missing formations during 
service, due to oversleeping. 

The veteran further stated that following service, he worked 
for a construction company as a forklift operator, until 
December 1993.  He missed about one week from work during 
this period.  In December 1993, he contracted pneumonia and 
had to stop working.  From that time on, the veteran had not 
worked. 

In May 1996, a handwritten letter written by Ms. [redacted]
[redacted] was associated with the claims file.  Ms. [redacted] 
noted that the veteran had been a member of her family for about 
two years.  In that time, Ms. [redacted] had witnessed more than 
one incident relating to his medical condition.  The veteran 
seemed to have periods of weakness and pain that were not 
related to any special activity.  He could be sitting quietly 
and without warning, his heart would race so fast that she 
could see his chest moving.  His color would be bad, and it 
would appear that he was having a heart attack.  The veteran 
once went to an emergency room because of an episode in which 
he was numb and could not walk.  The veteran had always tried 
to join in with grocery shopping and cleaning, but Ms. [redacted] 
could see the energy "just draining of him."  Damp weather 
seemed to bring extra discomfort and the smell of diesel 
seemed to make the veteran sick to his stomach.  It was 
obvious to Ms. [redacted] that something physical was wrong with 
the veteran.

Additionally in May 1996, a letter written by a VA physician, 
dated in October 1995, was associated with the claims file.  
The physician included the following text in the letter:

This is to verify that [the veteran] has 
been disabled [and] unable to work since 
December 1993. . . . I am unable to 
determine a date or time that [the 
veteran] will be able to return to work, 
but at this time he is still disabled 
with . . . skin . . . problems, possibly 
or likely related to his work in the 
Persian Gulf.  

On a May 1996 Form 9, the veteran indicated, in pertinent 
part, that he was perfecting his appeal regarding his skin 
and fatigue claims. 

In August 1996, the RO wrote to the veteran and advised him 
concerning the types of medical and nonmedical evidence he 
could submit in support of his claims.

In September 1996, the veteran underwent a general 
examination for VA purposes.  It was noted that the veteran 
was working as a fork lift operator.  He had been employed 
there beginning in June 1992, and had lost approximately 30 
days from work due to fatigue and loss of energy.  The 
veteran also complained of skin discoloration, i.e., white 
blotches on the palms of both hands.  Upon examination, the 
veteran appeared to be well nourished and well developed.  He 
had tattoos on both deltoids.  The veteran walked with a 
slight limp.  There was no skin discoloration on his trunk 
and torso.  He had multiple erythematous raised lesions on 
his posterior aspect of his trunk.  Scars were noted on the 
left knee and left index finger.    

The veteran also underwent a skin examination for VA purposes 
in September 1996.  The veteran reported that he had been 
seen by a dermatologist in Harrisburg and diagnosed as having 
"chicken pox."  At that time, there was no skin biopsy 
performed and he had received no treatment for his skin 
disorder.  Since that time, the veteran continued to have 
complaints relating to his skin, predominantly of the torso.  
He described the skin rash as beginning with "large, painful 
sores" on the torso.  These subsequently decreased in size 
and he reported that they sometimes bled.  The veteran also 
reported itching and burning.  Upon examination, the veteran 
was found to have numerous follicle-based papules and 
pustules on the torso.  There were no cysts present.  A 
course of oral antibiotic and topical therapy was recommended 
for the resolution of this problem.  The veteran was 
diagnosed as having folliculitis.  

In October 1996, medical records from the Lebanon VAMC were 
associated with the claims file.  These records include a 
March 1995 letter in which the veteran's Gulf War Registry 
findings were summarized.  The veteran's history of diffuse 
acne and comedones were noted, as were the Leishmania titers.  
It was noted that it was unclear if his health conditions 
were related to his Persian Gulf service.  These records 
reflect, in pertinent part, that the veteran sought 
outpatient treatment in March 1996 for increased weakness and 
tremors at rest and on intention.  Examination revealed, in 
part, eight to ten acne pimples on the veteran's face, back 
and arms.  

II.  Analysis

A.  New and material evidence to reopen the claim for service 
connection for skin  symptoms as a  chronic disability 
resulting from an undiagnosed illness

The Board reiterates that while the RO considered the 
veteran's claim for service connection for skin symptoms as a 
chronic disability resulting from an undiagnosed illness on a 
de novo basis, the Board is not bound by that determination 
and is, in fact, required to conduct an independent new and 
material evidence analysis in claims involving final rating 
decisions.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd 
No. 95-7058 (U.S. Ct. App. Fed.Cir. May 6, 1996).  In order 
to reopen this claim, the appellant must present or secure 
new and material evidence with respect to the claim which has 
been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") mandated that an additional 
question had to be addressed; that is, whether in light of 
all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  Therefore, in 
the present case, the Board will review the veteran's claim 
to reopen solely in accordance with the criteria found in 38 
C.F.R. § 3.156.  

The Court has stated that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  In this case, the Board is required to consider 
all the evidence received since the last disallowance of the 
claim concerning service connection for skin symptoms as a 
chronic disability resulting from an undiagnosed illness.  As 
noted above, when this claim was denied by the RO in February 
1994, the basis was that there was no evidence that the 
veteran had a skin condition related to his exposure to 
environmental hazards in the Gulf War.  Subsequent to this 
final denial, the evidence the veteran has submitted to 
reopen his claim include the veteran's own written and oral 
statements and medical treatment records, including the 
October 1995 letter from a VA physician. 

The submission of the October 1995 letter, alone, is 
sufficient to reopen the veteran's claim.  This document 
includes a medical opinion that the veteran's skin symptoms 
are "likely related" to his Gulf War service.  This record 
was not considered by the RO in its final rating decision.  
Using the guidelines noted above, the Board finds that new 
and material evidence has been presented; hence, the claim 
concerning service connection for skin symptoms as a chronic 
disability resulting from an undiagnosed illness may be 
reopened.

As the first step has been met regarding this claim, it must 
next be determined whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

A well grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well grounded claim as to each of these elements may depend 
upon the nature and circumstances of the particular claim.  
Medical evidence would ordinarily be required to satisfy the 
fourth element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well 
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from independent 
sources.  

As an initial matter, the Board notes that the DD Form 214 
reflects that the veteran received the Kuwait Liberation 
Medal, indicating that he served in the Southwest Asia 
theater of operations during the Gulf War.

The veteran's claim concerning service connection for skin 
symptoms as a chronic disability resulting from an 
undiagnosed illness is well grounded.  The veteran has 
submitted medical evidence of a nexus (the October 1995 
letter from the VA physician) suggesting a "likely" 
relationship between his skin symptoms and his service in the 
Gulf War.  This letter constitutes at least some evidence 
suggesting a nexus between the veteran's skin symptoms and an 
undiagnosed illness.  Therefore, subject to the Remand 
section below, the veteran's claim concerning service 
connection for skin symptoms as a chronic disability 
resulting from an undiagnosed illness is well grounded.   

B.  Service connection for leishmaniasis 

As noted above, the threshold question is whether the veteran 
has met his initial burden of presenting a well-grounded 
claim.  If he has not, then the claim must fail and there is 
no further duty to assist in the development of the claim.  
38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim requires more than an allegation; the 
claimant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

For a well-grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the veteran.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  

It is the Board's conclusion that the veteran has failed to 
submit evidence of a well-grounded claim for service 
connection for leishmaniasis.  Although there is some 
confusion as to whether the veteran even has leishmaniasis, 
there is, in any case, no competent evidence linking this 
condition to service, to any applicable presumptive period or 
to a service-connected disability.  Caluza, supra.  While the 
veteran has opined that his current leishmaniasis was first 
manifested in active duty or shortly upon discharge, this 
evidence is insufficient to establish service connection.  
The Court has held that lay persons cannot provide testimony 
where an expert opinion is required.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Nothing in the claims file indicates 
that the appellant is a health care professional, and there 
is no indication that he is a physician or otherwise has any 
specialized training or knowledge in the science of 
determining etiologies of medical conditions.  Therefore, the 
opinion he has offered is beyond his competence to make.  
Black v. Brown, 10 Vet. App. 279 (1997).

In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in the development of that claim.  
Grivois v. Brown, 6 Vet. App. 136 (1994). If a claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
Accordingly, as a claim that is not well-grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the claim concerning entitlement to service 
connection for leishmaniasis must be denied.

C.  Service connection for fatigue as a chronic
 disability resulting from an undiagnosed illness

The veteran's claim concerning service connection for fatigue 
as a chronic disability resulting from an undiagnosed illness 
is well grounded.  As noted above, the claims file indicates 
that the veteran served in the Southwest Asia theater of 
operations during the Gulf War.  He has complained of 
symptoms of fatigue since his return from his active duty in 
the Southwest Asia theater during the Gulf War.  Moreover, as 
noted above, the veteran has submitted medical evidence of a 
nexus (the May 1994 systemic conditions examination for VA 
purposes) suggesting that the veteran had chronic fatigue and 
"Persian Gulf Syndrome."  This constitutes at least some 
evidence suggesting a nexus between the veteran's symptoms of 
fatigue and an undiagnosed illness.  Therefore, subject to 
the Remand section below, the veteran's claim concerning 
service connection for fatigue as a chronic disability 
resulting from an undiagnosed illness is well grounded.


ORDER

The claim concerning service connection for skin symptoms as 
a chronic disability resulting from an undiagnosed illness is 
well grounded.  The appeal is granted to this extent subject 
to the following remand directions of the Board. 

A well-grounded claim not having been submitted, service 
connection for leishmaniasis is denied.

The claim concerning service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness is 
well grounded.  The appeal is granted to this extent subject 
to the following remand directions of the Board. 



REMAND

Claims concerning skin symptoms and fatigue as chronic 
disabilities resulting from an undiagnosed illness

As noted above, the veteran essentially contends that he is 
entitled to service connection for skin symptoms and fatigue 
as chronic disabilities resulting from an undiagnosed 
illness.  The Board finds that new examinations are necessary 
in relation to these claims.  

With regard to fatigue, VA's criteria for diagnosing chronic 
fatigue syndrome appear in 38 C.F.R. § 4.88a, and were 
revised effective July 15, 1995.  [A new Diagnostic Code 6354 
was also established so that once service-connected, 
disability ratings might be uniformly effectuated].  
Specifically, the pertinent VA regulation concerning the 
diagnosis of chronic fatigue syndrome reads as follows:

(a) For VA purposes, the diagnosis of 
chronic fatigue syndrome requires: 

(1)  new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and

(2)  the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and

(3)  six or more of the following: 

(i)	acute onset of the condition, 
(ii)	low grade fever, 
(iii)	nonexudative pharyngitis, 
(iv)	palpable or tender cervical or 
axillary 	lymph nodes, 
(v)	generalized muscle aches or 
weakness, 
(vi)	fatigue lasting 24 hours or 
longer after 	exercise, 
(vii)	headaches (of a type, 
severity, or pattern that is 
different from headaches in the 
pre-morbid state), 
(viii)	migratory joint pains, 
(ix)	neuropsychologic symptoms, 
(x)	sleep disturbance. 

38 C.F.R. § 4.88a (1999).

The claims file indicates that the veteran has been diagnosed 
as having "chronic fatigue syndrome" as well as simply 
"chronic fatigue."  A new examination is necessary to 
determine whether or not the veteran has objective evidence 
of fatigue; whether he has chronic fatigue syndrome or 
whether he has chronic fatigue as a manifestation of an 
undiagnosed illness.  

As for the veteran's skin symptoms, the claims file indicates 
a great deal of disparity as to whether he has leishmaniasis 
or other such diagnosed condition.  The Board therefore finds 
that a new skin examination for VA purposes (as detailed 
below) is also necessary to properly adjudicate the veteran's 
claim and fulfill the mandatory guidelines of M21-1, Part 
III, Change 74 (April 30, 1999). 

The Board further notes that in August 1996, the RO issued a 
letter to the veteran advising, in part, that he could submit 
evidence indicating that he had an undiagnosed illness which 
began either during active service in the Southwest Asia 
theater of operations or within two years thereafter.  
However, in April 1997, the VA published a new rule, 
effective retroactively to November 2, 1994, to expand the 
period within which disabilities resulting from undiagnosed 
illnesses suffered by Gulf War veterans must become manifest 
to a compensable degree in order for entitlement for 
compensation to be established.  The presumptive period was 
expanded to December 31, 2001.  62 Fed. Reg. 23,139 (April 
29, 1997).  The RO should issue a new development letter to 
the veteran, reflecting this change in the presumptive 
period. 

The most recent treatment records concerning the veteran were 
associated with the claims file in October 1996.  To ensure 
that the veteran's claims will receive a fully informed 
evaluation, clinical data relating to the veteran obtained 
since October 1996 should also be acquired and reviewed.

Claims concerning service connection for joint pain and, 
headache. 

By its February 1994 rating decision, the RO also denied, in 
pertinent part, service connection for joint pain as a 
chronic disability resulting from an undiagnosed illness.  
The veteran did not file a notice of disagreement within one 
year of this adverse determination.  By its November 1995 
rating decision, the RO denied, in pertinent part, service 
connection for joint pain and headaches as chronic 
disabilities resulting from an undiagnosed illness.  The RO 
advised the veteran of these adverse determinations by a 
letter dated November 30, 1995.  The veteran indicated his 
disagreement with these determinations on a written statement 
filed in March 1996. 

A statement of the case was issued in April 1996, but these 
three issues were not referenced therein.  In a July 1997 
supplemental statement of the case, the RO did reference 
these three issues.  The cover letter of this supplemental 
statement of the case included the following language:

The enclosed Supplemental Statement of 
the Case . . . contains changes or 
additions to the original Statement of 
the Case sent to you on April 3, 1996.  
This is not a final decision on the 
appeal you have initiated.  We are giving 
you a period of 60 days to make any 
comment you wish concerning the 
additional information before preparing 
your case for Board of Veterans' Appeals 
consideration. 

Before a case can be prepared for Board 
of Veterans' Appeals consideration, a 
substantive appeal (VA Form 9) or its 
equivalent in correspondence must be 
received from you.  If you have filed a 
substantive appeal with respect to all 
issues contained in the Statement(s) of 
the Case, a response at this time is 
optional.  If you feel that you have 
stated your case completely, you should 
let us know so that we may continue your 
appeal without waiting for the 60-day 
period to expire.

If this Supplemental Statement of the 
Case contains an issue which was not 
included in substantive appeal, you must 
respond within 60 days to perfect your 
appeal of the new issue.  If you do not 
timely file a substantive appeal as to 
the new issue(s) we will place your 
records on the docket of the Board of 
Veterans' Appeals for review of the prior 
issues, if any, and the Board of 
Veterans' Appeals will provide you with a 
copy of its decision.   

In June 1998, the veteran's representative submitted a VA 
Form 646, on which these three claims were referenced.  The 
Board is raising the issue of the timeliness of the veteran's 
substantive appeal with regard to these claims for service 
connection.  The Board will address this issue pursuant to 
authority which provides that it has the authority to 
determine, in the first instance, questions as to the 
timeliness of the response to a statement of the case.  See 
38 U.S.C.A. § 7105(d) (West 1991); VAOGCPREC 9-99 (August 18, 
1999).  An application for review on appeal shall not be 
entertained unless it is in conformity with Chapter 71, Title 
38, United States Code.  38 U.S.C.A § 7108 (West 1991).

Federal regulations provide as follows: 

(b)  Substantive Appeal.  Except in the 
case of simultaneously contested claims, 
a Substantive Appeal must be filed within 
60 days from the date that the agency of 
original jurisdiction mails the Statement 
of the Case to the appellant, or within 
the remainder of the 1-year period from 
the date of mailing of the notification 
of the determination being appealed, 
whichever period ends later.  The date of 
mailing of the Statement of the Case will 
be presumed to be the same as the date of 
the Statement of the Case and the date of 
mailing the letter of notification of the 
determination will be presumed to be the 
same as the date of that letter for 
purposes of determining whether an appeal 
has been timely filed. 

(c)  Response to Supplemental Statement 
of the Case.  Where a Supplemental 
Statement of the Case is furnished, a 
period of 60 days from the date of 
mailing of the Supplemental Statement of 
the Case will be allowed for response.  
The date of mailing of the Supplemental 
Statement of the Case will be presumed to 
be the same as the date of the 
Supplemental Statement of the Case for 
purposes of determining whether a 
response has been timely filed.  Provided 
a Substantive Appeal has been timely 
filed in accordance with paragraph (b) of 
this section, the response to a 
Supplemental Statement of the Case is 
optional and is not required for the 
perfection of an appeal, unless the 
Supplemental Statement of the Case covers 
issues that were not included in the 
original Statement of the Case.  If a 
Supplemental Statement of the Case covers 
issues that were not included in the 
original Statement of the Case, a 
Substantive Appeal must be filed with 
respect to 

those issues within 60 days in order to 
perfect an appeal with respect to the 
additional issues. 

38 C.F.R. § 20.302 (b), (c) (1999).

An extension of the 60-day period for 
filing a Substantive Appeal, or the 60-
day period for responding to a 
Supplemental Statement of the Case when 
such a response is required, may be 
granted for good cause.  A request for 
such an extension must be in writing and 
must be made prior to expiration of the 
time limit for filing the Substantive 
Appeal or the response to the 
Supplemental Statement of the Case. The 
request for extension must be filed with 
the Department of Veterans Affairs office 
from which the claimant received notice 
of the determination being appealed, 
unless notice has been received that the 
applicable records have been transferred 
to another Department of Veterans Affairs 
office. A denial of a request for 
extension may be appealed to the Board. 

38 C.F.R. § 20.303 (1999).

The filing of additional evidence after 
receipt of notice of an adverse 
determination does not extend the time 
limit for initiating or completing an 
appeal from that determination. 

38 C.F.R. § 20.304 (1999).

(a)  Acceptance of postmark date.  When 
these Rules require that any written 
document be filed within a specified 
period of time, a response postmarked 
prior to expiration of the applicable 
time limit will be accepted as having 
been timely filed.  In the event that the 
postmark is not of record, the postmark 
date will be presumed to be five days 
prior to the date of receipt of the 
document by the Department of Veterans 
Affairs.  In calculating this 5-day 
period, Saturdays, Sundays and legal 
holidays will be excluded. 

(b)  Computation of time limit.  In 
computing the time limit for filing a 
written document, the first day of the 
specified period will be excluded and the 
last day included.  Where the time limit 
would expire on a Saturday, Sunday, or 
legal holiday, the next succeeding 
workday will be included in the 
computation. 

38 C.F.R. § 20.305 (1999).

For the purpose of Rule 305 (§ 20.305 of 
this part), the legal holidays, in 
addition to any other day appointed as a 
holiday by the President or the Congress 
of the United States, are as follows: New 
Year's Day--January 1; Inauguration Day--
January 20 of every fourth year or, if 
the 20th falls on a Sunday, the next 
succeeding day selected for public 
observance of the inauguration; Birthday 
of Martin Luther King, Jr.--Third Monday 
in January; Washington's Birthday--Third 
Monday in February; Memorial Day--Last 
Monday in May; Independence Day--July 4; 
Labor Day--First Monday in September; 
Columbus Day--Second Monday in October; 
Veterans Day--November 11; Thanksgiving 
Day--Fourth Thursday in November; and 
Christmas Day--December 25.  When a 
holiday occurs on a Saturday, the Friday 
immediately before is the legal public 
holiday.  When a holiday occurs on a 
Sunday, the Monday immediately after is 
the legal public holiday. 

38 C.F.R. § 20.306 (1999).

This remand is the veteran's notice of the Board's intent to 
consider the timeliness of his substantive appeal as to the 
issue of whether new and material evidence has been submitted 
to reopen a claim concerning joint pain as a chronic 
disability resulting from an undiagnosed illness and the 
issue of service connection for headaches as a chronic 
disability resulting from an undiagnosed illness.  The RO 
should forward a letter to the veteran (at his last known 
address) and to his representative, and advise them that that 
they have 60 days from the date of the letter to present 
evidence, written argument, and/or a request for a hearing to 
present oral argument on the question of timeliness of the 
veteran's substantive appeal relating to these claims.  If so 
requested, the RO should schedule a hearing and advise the 
veteran and his representative as to the time and place of 
the hearing.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should issue the veteran a new 
development letter, in accordance with 
M21-1, Part III, Change 74 (April 30, 
1999).  Specifically, the veteran should 
be asked to submit postservice medical 
and nonmedical indications of such 
manifestations that can be independently 
observed or verified.  The nonmedical 
evidence may include, but is not limited 
to, proof of time lost from work and 
evidence affirming changes in the 
veteran's appearance, physical abilities, 
and mental or emotional attitude.  A copy 
of this letter, which should be forwarded 
to the veteran's last known address, 
should be associated with the claims 
file.  

2.   With regard to the veteran's claims 
that have been determined to be well 
grounded, the RO should specifically 
request the names and addresses of all 
medical care providers, if any, who have 
treated the veteran since October 1996.  
After securing the necessary releases, 
the RO should obtain these records and 
permanently associate them with the 
claims file.  Any pertinent VA medical 
records documenting treatment of the 
veteran since October 1996 which have not 
already been associated with the claims 
file, should also be obtained and made of 
record.  These should include any such 
records from the Lebanon VAMC. 

3.  The RO should also forward a letter 
to the veteran (at his last known 
address) and to his representative, and 
advise them that they have 60 days from 
the date of the letter to present 
evidence, written argument, and/or a 
request for a hearing to present oral 
argument on the question of timeliness of 
the appeal concerning the issue of 
whether new and material evidence has 
been submitted to reopen a claim 
concerning joint pain as a chronic 
disability resulting from an undiagnosed 
illness and the issue of service 
connection for headaches as a chronic 
disability resulting from an undiagnosed 
illness.  If so requested, the RO should 
schedule a hearing and advise the veteran 
and his representative as to the time and 
place of the hearing. 

4.  Following completion of the above 
development, the veteran should be 
afforded appropriate specialty 
examinations with regard to his claim 
concerning skin symptoms and fatigue, as 
chronic disabilities resulting from an 
undiagnosed illness.  The RO should 
provide the examiners a list of the 
symptoms the veteran is claiming are 
manifestations of an undiagnosed illness.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiners prior to the 
examinations.  

(a)  Each examiner should note and 
detail the veteran's reported 
symptoms relevant to the appropriate 
specialty. 

(b)  Each examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from the reported 
symptoms. 
  
(c)  Skin examination: The examiner 
should determine whether the veteran 
has objective evidence of a skin 
disability.  If so, the examiner 
should note whether it is at least 
as likely as not that the 
manifestations are attributable to a 
known diagnostic disability or 
disabilities.  If the manifestations 
cannot be attributed to a diagnosed 
illness, the examiner should be 
asked to determine if there is 
affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the 
Gulf War, or that the undiagnosed 
illness was caused by a supervening 
condition or event that occurred 
between the veteran's most recent 
departure from service during the 
Gulf War or that the illness was the 
result of the veteran's abuse of 
alcohol or drugs.

(d)  Fatigue examination:  The 
examiner should specifically 
determine whether there are 
objective indications of fatigue.  
The examiner should also determine 
if it is at least as likely as not 
that the veteran has chronic fatigue 
syndrome (see criteria listed above) 
or another known diagnostic entity.  
If the symptoms cannot be attributed 
to an diagnosed illness, the 
examiner should be asked to 
determine if there is affirmative 
evidence that the undiagnosed 
illness was not incurred during 
active service during the Gulf War, 
or that the undiagnosed illness was 
caused by a supervening condition or 
event that occurred between the 
veteran's most recent departure from 
service during the Gulf War or that 
the illness was the result of the 
veteran's abuse of alcohol or drugs.

(e)  All opinions expressed should 
be supported by reference to 
pertinent evidence.  If the examiner 
disagrees with any opinions 
contained in the claims file which 
contradict his or hers, the reasons 
for the disagreement should be set 
forth in detail.

5.  Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  If an examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

6.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claims.  If any action taken 
remains adverse to the veteran, he and 
his representative (if any) should be 
furnished a supplemental statement of the 
case concerning all evidence added to the 
record since the July 1997 statement of 
the case.  The veteran and any 
representative should be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to ensure due process 
and obtain additional medical information.  No inference 
should be drawn regarding the final disposition of the 
veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
      Iris S. Sherman
	Member, Board of Veterans' Appeals


 


